Citation Nr: 1453937	
Decision Date: 12/08/14    Archive Date: 12/16/14

DOCKET NO.  12-21 230	)	DATE
	)
	)
 
On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for bilateral shoulder problems with congenital loss of anterior deltoid, pectoral major muscle and bilateral rotator cuff.  

2.  Entitlement to service connection for a bilateral shoulder disability, to include congenital loss of anterior deltoid, pectoral major muscle, and bilateral rotator cuff, to include as secondary to a neck disability.  

3.  Entitlement to service connection for a neck disability.

4.  Entitlement to service connection for an upper and lower back disability.  

5.  Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder and anxiety disorder, to include as secondary to a bilateral shoulder disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1996 to August 1996.  

The matter is before the Board of Veterans' Appeals (Board) on appeal from January 2011 and May 2011 rating decisions of the Department of Veteran Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The January 2011 rating decision denied reopening the Veteran's claim for bilateral shoulder problems with congenital loss of anterior deltoid, pectoral major muscle and bilateral rotator cuff.  In a July 2012 statement of the case, the RO reopened the Veteran's claim and denied it on the merits.  The Board is required to consider the question of whether new and material evidence has been received to reopen claims without regard to the RO's determination.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  

The Board notes that in the July 2012 statement of the case the RO construed the issue of entitlement to service connection for depression as a claim to reopen and reopened the claim and denied it on the merits.  At the hearing, the Board similarly characterized the depression issue as one involving an underlying new and material evidence issue that needed to be addressed.  Upon further review, however, the Board observes that the Veteran's notice of disagreement filed in December 2011 is timely with respect to an earlier rating decision issued in May 2011.  Thus, the depression claim is an original claim for service connection.  Consequently, new and material evidence is not required, and the issue on appeal has been re-characterized on the title page.

Additionally, in Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim is not limited to the diagnosis identified by the Veteran.  In this case, the Veteran has filed a claim for depression but the record shows other psychiatric diagnoses. As a result, the issue on appeal has been re-characterized on the title page.

The Veteran testified at a Travel Board hearing in April 2013 and a copy of that transcript is of record.

The Board notes that while the RO characterized the issue of entitlement to service connection as pertaining to only an upper and lower back disability, the Veteran's claim includes a claim of entitlement to service connection for a neck disability.  The appealed May 2011 rating decision specifically lists the issue of entitlement to service connection for a neck disability, the July 2012 statement of the case specifically discusses the Veteran's neck problems in the reasons and bases, and the Veteran provided testimony before the Board regarding his neck problems.  Thus, the claim of entitlement to service connection for a neck disability is listed on the title page.

A review of the Veteran's Virtual VA claims file reveals the April 2013 hearing transcript.  

The issues of entitlement to service connection for a bilateral shoulder disability, neck disability, upper and lower back disability, and an acquired psychiatric disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a December 1996 rating decision, the RO denied the Veteran's claim of entitlement to service connection for bilateral shoulder problems with congenital loss of anterior deltoid, pectoral major muscle and bilateral rotator cuff.  The Veteran did not perfect an appeal of that determination, and no new and material evidence was received within one year of its issuance.

2.  Following an October 2003 claim for entitlement to service connection for congenital loss of a major muscle, in a February 2004 letter the RO notified the Veteran that his claim had previously been denied and that new and material evidence was required to reopen his claim.  The Veteran did not respond or appeal the determination and the February 2004 administrative denial became final.

3.  Following a July 2008 claim for entitlement to service connection for a bilateral shoulder condition and upper chest condition, in a September 2008 letter the RO notified the Veteran that his claim had previously been denied and that new and material evidence was required to reopen his claim.  The Veteran did not respond or appeal the determination and the September 2008 administrative denial became final.

4.  Evidence submitted since the September 2008 administrative decision relates to an unestablished fact necessary to substantiate the claim of service connection for bilateral shoulder problems with congenital loss of anterior deltoid, pectoral major, muscle and bilateral rotator cuff.


CONCLUSIONS OF LAW

1.  The September 2008 administrative denial letter that stated the Veteran's claim for bilateral shoulder problems with congenital loss of anterior deltoid, pectoral major muscle and bilateral rotator cuff could not be reopened and adjudicated without the submission of new and material evidence is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2014).

2.  Evidence received since the September 2008 administrative denial letter is new and material and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In light of the Board's favorable decision to reopen the Veteran's claim of entitlement to service connection for bilateral shoulder problems with congenital loss of anterior deltoid, pectoral major, muscle and bilateral rotator cuff, no discussion of the VA's duty to notify and assist is necessary.  

New and Material Evidence

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  See 38 U.S.C.A. § 7105.  

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decisionmakers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the United States Court of Appeals for Veterans Claims (Court) held that when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.

In a December 1996 rating decision, the RO denied the Veteran's claim for bilateral shoulder problems with congenital loss of anterior deltoid, pectoral major muscle, and bilateral rotator cuff.  The RO concluded that the condition existed prior to service and there was no evidence that the condition permanently worsened as a result of service.  

The Veteran attempted to reopen his claim in October 2003. In a February 2004 letter the RO notified the Veteran that his claim had previously been denied and that new and material evidence was required to reopen his claim.  

The Veteran again attempted to reopen his claim in July 2008.  In a September 2008 letter the RO again notified the Veteran that his claim had previously been denied and that new and material evidence was required to reopen his claim.  

The Veteran was notified of that decision and of his appellate rights by way of a letter sent to him on September 8, 2008.  He did not appeal that decision and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the decision.  See 38 C.F.R. § 3.156(b) (2014); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the September 2008 administrative decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 20.1105 (2014). 

The evidence at the time of the September 2008 administrative decision included the Veteran's service treatment records that show the Veteran was treated for bilateral shoulder pain and diagnosed with congenital loss of anterior deltoid, pectoralis major muscle, and bilateral rotator cuff laxity bilateral. 

The Veteran submitted an application to reopen his claim in August 2010.  The evidence submitted since the September 2008 administrative decision includes the Veteran's Social Security Administration (SSA) records; private treatment records dated January 1995 to May 2013; and buddy statements that, in summary, report the Veteran did not have any physical disabilities prior to service and he was able to participate in sports; and the April 2013 Board hearing transcript.  

The Board finds that some of the evidence received since the September 2008 administrative decision is new in that it was not previously of record.  Of note, the buddy statements that report the Veteran did not have any physical disabilities prior to service and he was able to participate in sports are of record.  As previously noted, the credibility of such evidence is presumed for the purpose of reopening the claim.  As one of the reasons for the previous denial was the absence of evidence that the Veteran's preexisting bilateral shoulder condition was permanently worsened as a result of service, the evidence is also material.  As new and material evidence to reopen the claim for service connection for bilateral shoulder problems with congenital loss of anterior deltoid, pectoral major, muscle and bilateral rotator cuff, has been received the claim is, therefore, reopened.  The Veteran's appeal to this extent is allowed. 


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for bilateral shoulder problems with congenital loss of anterior deltoid, pectoral major muscle and bilateral rotator cuff; the appeal is granted to this limited extent.


REMAND

Neck and Back Disabilities

The Veteran contends that his back disability and neck disability are due to military service, specifically, falling down a flight of stairs.  See September 2009 statement; see also April 2013 Board hearing.  

Pre-service private treatment records dated January 1995 show that the Veteran was involved in a motor vehicle accident earlier in the month.  The Veteran reported that after the accident he experienced increased pain over his neck and back with pain radiating into his hips bilaterally.  

A July 1995 pre-service private treatment record notes the Veteran's motor vehicle accident and diagnosed bulging intervertebral discs, L3-4 and L4-5 levels.  

A September 1995 pre-service private treatment record shows that the physician concluded that as a result of his January 1995 motor vehicle accident, the Veteran sustained chronic musculoligamentous injury to the posterior neck with cervical nerve root injury affecting the shoulder blade areas bilaterally.  The physician also noted that the Veteran sustained chronic musculoligamentous injury to the low back with sensory nerve injury affecting his hips and buttocks.  The physician also concluded that the Veteran had been 100 percent temporarily totally disabled as a result of the accident from January 1995 until the time of the examination. 

An April 1996 enlistment report of medical examination is absent of any notations of defects or diagnoses.  On the April 1996 enlistment report of medical history the Veteran reported the motor vehicle accident but reported that he did not suffer any injuries.  

Private treatment records dated October 1996 to May 2013 show that the Veteran was treated for his back and neck disabilities.  An October 1996 post-service private treatment record shows that the Veteran was treated for neck pain.  Another October 1996 private treatment record shows that the Veteran had lumbosacral pain and cervical pain, subjective symptoms only.  

A May 2013 private opinion from the Veteran's treating physician states that in high school the Veteran played football and basketball and held several jobs after high school.  The physician also noted the Veteran was involved in a motor vehicle accident in 1994 or 1995 but he did not sustain any injuries.  The physician noted that during boot camp the Veteran blacked out and hit his left shoulder.  After that he was no longer able to perform his basic training exercises such as pushups and pull-ups.  The physician noted that the Veteran was not thoroughly examined when he was accepted as a recruit and there was no mention of musculature or back problems and no x-rays or MRI studies were done of his back.  The physician noted that MRIs show disc bulging in his neck and back.  The physician also noted that "the condition of this patient's back and neck in 2013 should have no bearing on what condition his back and neck may have been way back in 1996".  

The Board notes that a veteran will be considered to have been in sound condition when examined and accepted for service, except as to disorders noted on entrance into service, or when clear and unmistakable evidence demonstrates that the disability existed prior to service and was not aggravated by service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b).

Here, the Veteran's enlistment examination is absent of any notations of defects or diagnoses.  Therefore, the presumption of soundness attaches.  See 38 U.S.C.A. § 1111.  The Board notes VA regulations pertaining to the rebuttal of the presumption of soundness require the highly stringent standard of clear and unmistakable evidence that the veteran's disease or injury existed prior to service and clear and unmistakable evidence that the pre-existing disease or injury was not aggravated by service.  

Therefore, as the presumption of soundness attaches and the Veteran sought treatment for his neck and back shortly after service, the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of his neck disability and back disability.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

Bilateral Shoulders 

The Veteran contends that his bilateral shoulder disability is due to his military service, specifically push-ups and pull-ups and falling down a flight of stairs.  See September 2009 statement; see also April 2013 Board hearing.  The Veteran has also asserted his bilateral shoulder disability is due to his neck disability.  See April 2013 Board hearing.  

An April 1996 enlistment report of medical examination is absent of any notations of defects or diagnoses.  

The Veteran entered active duty service on July 29, 1996.  Thereafter, an August 6, 1996, service treatment record shows that the Veteran was treated for bilateral shoulder pain that was progressively worsening.  The Veteran was noted as unable to do pushups.  The Veteran was diagnosed with deltoid weakness and atrophy of unknown origin.  Another August 6, 1996, service treatment record shows that the Veteran reported that he could not raise his hands above his head or do pull-ups.  The Veteran denied trauma.  Another August 6, 1996, service treatment record shows that the Veteran was diagnosed with congenital loss of pectoral major bilateral rotator cuff laxity bilateral.  The Veteran was then referred for administrative entry level separation. 

Post-service private treatment records dated October 1996 to May 2007 show that the Veteran was treated in October 1996 for shoulder pain and an inability to lift his arms over his head.  A June 1999 private treatment record shows that a blood study confirmed that the Veteran had a muscle disorder that was the cause of weakness of the shoulder girdle muscles.  In March 2002 the Veteran was diagnosed with fascio scapulohumeral form of muscular dystrophy slowly progressive.  

In July 2011, the Veteran submitted several buddy statements that, in summary, reported the Veteran had no physical disabilities prior to his military service.  

Again, as the Veteran's enlistment examination is absent of any notations of defects or diagnoses, the presumption of soundness attaches and the highly stringent standard of clear and unmistakable evidence that the veteran's disease or injury existed prior to service and clear and unmistakable evidence that the pre-existing disease or injury was not aggravated by service applies.  As above, as the presumption of soundness attaches and the Veteran sought treatment for his shoulders in service and shortly after service, the Veteran should be afforded a VA examination to determine the nature and etiology of his bilateral shoulder disability.  See McLendon, 20 Vet. App. 79, 83.  

Additionally, as the Veteran was discharged for a congenital disorder, the Board notes that diseases (but not defects) of congenital, development or familial (hereditary in) origin may be recognized as service-connected if the evidence as a whole establishes that the familial conditions in question were incurred in or aggravated during service within the meaning of VA regulations.  VAOPGCPREC 82-90.  In other words, if the evidence as a whole establishes that a disease (but not a defect) of congenital, developmental or familial (hereditary in) origin was first manifested during service, or pre-existed service and progressed at an abnormally high rate during service, then service connection may be granted for such a disease.  See, e.g., VAOPGCPREC 82-90 (July 18, 1990); VAOPGCPREC 67-90 (July 18, 1990); VAOPGCPREC 1-90 (March 16, 1990).

In turn, defects of congenital, development or familial (hereditary in) origin may not be service-connected, because they are not diseases or injuries under the law.  38 C.F.R. § 3.303(c) (2014).  However, many such defects can be subject to superimposed disease or injury.  If, during service, superimposed disease or injury does occur, service connection may be warranted for the resultant disability.  VAOPGCPREC 82-90.

In this case, the evidence of record does not clearly identify whether the Veteran's bilateral shoulder disability, is a congenital "disease process," or is simply a congenital "defect or abnormality" within the definition of those terms as set forth above.  Therefore, on remand the examiner should also address this issue.  

Finally, an April 2002 private treatment record shows that the Veteran complained of bilateral shoulder pain and difficulty with overhead activities such as reaching.  The Veteran was diagnosed with possible C6-T1 radiculopathy in the left upper extremity with normal findings in the right upper extremity.  Therefore, on remand, the examiner should also address whether the Veteran's bilateral shoulder disability is due to his neck disability.  

Acquired Psychiatric Disorder

The Veteran contends that his acquired psychiatric disorder is due to his bilateral shoulder disability.  See December 2011 statement; see also April 2013 Board hearing.  

The Board finds that the Veteran's claim for an acquired psychiatric disorder is inextricably intertwined with his claim for entitlement to service connection for a bilateral shoulder disability.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  If an examiner finds that the Veteran's bilateral shoulder disability is related to service, then an opinion should be obtained on whether any acquired psychiatric disorder is secondary to the bilateral shoulder disability. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a new VA examination to determine the nature and etiology of his bilateral shoulder, neck, and upper and lower back disabilities.  The entire file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  All clinical findings must be reported in detail and correlated to a specific diagnosis.

Neck and Upper and Lower Back

(i) The examiner should determine whether it is clear and unmistakable (i.e., highest degree of medical certainty) that the Veteran's neck disability and/or back disability existed prior to service. 
(ii) If the Veteran's neck disability and/or back disability clearly and unmistakably preexisted service, the examiner should determine whether it is clear and unmistakable (i.e., highest degree of medical certainty) that his neck disability and/or back disability WERE NOT aggravated beyond the natural progress of the disorder by his active military service. In other words, the examiner should determine whether it is clear and unmistakable that there was no increase in the severity of his neck disability and/or back disability during service; or, that it is clear and unmistakable that any increase in the severity of his neck disability and/or back disability was due to the natural progress of that pre-existing condition.   If any increase was not due to the natural progression of the disease, the examiner is asked to determine the pre-service level of severity of the Veteran's neck disability and/or back disability and the level of severity after the Veteran left service, if feasible.

(iii) If a neck disability and/or back disability DID NOT clearly and unmistakably (i.e., highest degree of medical certainty) pre-exist service, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's current neck disability and/or back disability are related to his military service. 

In answering the above, the examiner should consider the lay statements of record, pre-service medical treatment records, and post-service medical treatment records.  All opinions must be supported by a clear rationale.

Bilateral Shoulders

(i) The examiner should determine whether the Veteran's bilateral shoulder disability, to include congenital loss of anterior deltoid, pectoral major muscle, and bilateral rotator cuff; and humeral dystrophy, is congenital, developmental, familial, or hereditary in origin?  If the answer is "Yes," is the Veteran's bilateral shoulder disability, to include congenital loss of anterior deltoid, pectoral major muscle, and bilateral rotator cuff; and humeral dystrophy, a "disease process," or is it simply a "defect or abnormality?"  

For the purposes of this examination, "defects or abnormalities" of congenital, developmental, familial, or hereditary origin are normally static conditions which are incapable of improvement or deterioration.  VAOPGCPREC 67-90 (1990).  A "disease process" of congenital, developmental, familial, or hereditary origin is usually capable of improvement or deterioration.  Id.  As such, the terms congenital "defect or abnormality" and congenital "disease process" have very specific meanings, with the former denoting a nature of being static and the latter denoting a nature of change.

The examiner is to consider the definitions set forth above, and if deemed warranted may seek guidance from medical text or literature, regarding the proper classification of this condition.

If the proper classification of the Veteran's bilateral shoulder disability, to include congenital loss of anterior deltoid, pectoral major muscle, and bilateral rotator cuff; and humeral dystrophy, is a "defect or abnormality" of congenital, developmental, familial, or hereditary origin, did this condition undergo a superimposed injury or disease during the Veteran's military service?  If the answer to this question is "Yes," please specify the diagnosis of the resultant condition.

If the proper classification of the Veteran's bilateral shoulder disability, to include congenital loss of anterior deltoid, pectoral major muscle, and bilateral rotator cuff; and humeral dystrophy, is a "disease process" of congenital, developmental, familial, or hereditary origin, OR a disorder that is NOT of congenital, developmental, familial, or hereditary origin, the examiner is asked to address the following questions:

a. Is it clear and unmistakable (i.e., highest degree of medical certainty) that the Veteran's bilateral shoulder disability existed prior to service?

b. If the Veteran's bilateral shoulder disability clearly and unmistakably preexisted service, the examiner should determine whether it is clear and unmistakable (i.e., highest degree of medical certainty) that the Veteran's bilateral shoulder disability WAS NOT aggravated beyond the natural progress of the disorder by his active military service.  In other words, the examiner should determine whether it is clear and unmistakable that there was no increase in the severity of the Veteran's bilateral shoulder disability during service; or, that it is clear and unmistakable that any increase in the severity of his bilateral shoulder disability was due to the natural progress of that pre-existing condition.  If any increase was not due to the natural progression of the disorder, the examiner is asked to determine the pre-service level of severity of the Veteran's bilateral shoulder disability and the level of severity after the Veteran left service, if feasible.

c. If the Veteran's bilateral shoulder disability DID NOT clearly and unmistakably (i.e., highest degree of medical certainty) pre-exist service, the examiner should provide an opinion as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's bilateral shoulder disability is related to his military service. 

(ii) The examiner should determine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral shoulder disability, to include congenital loss of anterior deltoid, pectoral major muscle, and bilateral rotator cuff; and humeral dystrophy was (1) caused by, or (2) aggravated by the Veteran's neck disability.  If aggravation is shown, the examiner should quantify the degree of aggravation due to the neck disability, if possible.  All opinions must be supported by a clear rationale.

2. If, and only if, a bilateral shoulder disability is found to be incurred in or aggravated by service, schedule the Veteran for a VA examination to determine whether any acquired psychiatric disorder, to include major depressive disorder and anxiety disorder is secondary to a bilateral shoulder disability.  The entire file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  All clinical findings must be reported in detail and correlated to a specific diagnosis.

The examiner should determine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's acquired psychiatric disorder was (1) caused by, or (2) aggravated by the Veteran's bilateral shoulder disability.  If aggravation is shown, the examiner should quantify the degree of aggravation due to the bilateral shoulder disability, if possible.  All opinions must be supported by a clear rationale.

3. After completing the above, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


